Motion by appellant Catanzaro to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, as follows: Defendant Catanzaro contended that admission into evidence of (1) material obtained in the course of an allegedly illegal search and seizure and (2) inculpatory statements allegedly involuntary and obtained by the law enforcement authorities without apprising defendant of his right to remain silent or of his right to counsel was a denial and deprivation of his rights under the Fourth, Fifth and Fourteenth Amendments of the Constitution of the United States. The Court of Appeals held, as indicated in its opinion, that there was no such denial or deprivation (17 N Y 2d 185; see, also, 13 N Y 2d 986).
Motion by appellant Catanzaro for an order compelling the trial court and/or the District Attorney to furnish him with copies of the trial minutes and exhibits herein denied.